Beasley, Presiding Judge,
dissenting.
The pleas were accepted without establishing on the record that the court was aware of a factual basis for them, so that it was error to deny defendant’s motion.
The court may not enter a judgment on a guilty plea “ ‘unless it is satisfied that there is a factual basis for the plea.’ ” Purvis v. Connell, 227 Ga. 764, 767 (182 SE2d 892) (1971). This has been mandated since Boykin v. Alabama, 395 U. S. 238 (89 SC 1709, 23 LE2d 274) (1969). It is mirrored in USCR 33.9 which provides: “ [notwithstanding the acceptance of a plea of guilty, the judge should not enter a judgment upon such plea without making such inquiry on the record as may satisfy him that there is a factual basis for the plea,” that is, that the evidence that would be presented at trial would show the elements of the crime to which defendant was entering a plea of guilty. (Emphasis supplied.) Goodman v. Davis, 249 Ga. 11, 16 (2) (287 SE2d 26) (1982). The factual basis is crucial to the assurance of a valid plea. Golden v. State, 190 Ga. App. 477, 478 (379 SE2d 230) (1989). It is not necessary that a trial court affirmatively state on the record its satisfaction that there exists a factual basis for the guilty plea if the transcript presents evidence that the trial court was aware of the factual basis. Id. See also USCR 33.9. Accord Scurry v. State, 194 Ga. App. 165 (390 SE2d 255) (1990); Clark v. State, 186 Ga. App. 106, 107 (2) (366 SE2d 361) (1988); Brannon v. State, 176 Ga. App. 49 (2) (335 SE2d 163) (1985).
Nothing was shown in the present case to establish how the elements of the crimes would be proved or that defendant was a knowing participant in either the arson or the offense of secreting property to defraud the Farmers Furniture Store. The only reference on the record of the April 6 hearing with respect to the nature of the charges was the court’s recitation of the averments in the indictment, and its inquiry of defendant as to whether those are the charges to which he wishes to plead. All that appears at the April 10 sentencing, is the *138court’s inquiry concerning the balance of the mortgage owed on the property, to which defendant explained that his insurer paid the mortgage company $38,000 for the loss. The State provided no summarization of the operative facts to assure the court that there was indeed a factual basis for the plea. Compare Scurry, supra at 165; Clark, supra.4
Decided April 1, 1994
Reconsideration denied May 4, 1994
Michael M. White, for appellant.
Lindsay A. Tise, Jr., District Attorney, John H. Bailey, Jr., Assistant District Attorney, for appellee.
Defendant equivocated about guilt, and when asked by the court before the imposition of punishment whether he had anything to say, he replied: “Sir, I never would ever want it to happen. It just happened and I would, you know — could not, if I could have controlled it, I would have. I never believed it would happen.” Defendant’s remarks undermine the assurance of a factual basis for the plea. It was error to reject defendant’s motion to withdraw his plea of guilty to the indictment.
I am authorized to state that Presiding Judge McMurray and Judge Cooper join in this dissent.

 The majority refers to an interim trial of a co-defendant, but he apparently was acquitted. None of this appears in the record.